

 S24 ENR: Government Employee Fair Treatment Act of 2019
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America1st Session Begun and held at the City of Washington on Thursday, the third day of January, two thousand and
			 nineteenS. 24IN THE SENATE OF THE UNITED STATESAN ACTTo provide for the compensation of Federal and other  government employees affected
 by lapses in appropriations.1.Short titleThis Act may be cited as the Government Employee Fair Treatment Act of 2019.2.Compensation for Federal and other government employees affected by a lapse in
 appropriationsSection 1341 of title 31, United States Code, is amended—(1)in subsection (a)(1), by striking An officer and inserting Except as specified in this subchapter or any other provision of law, an officer; and(2)by adding at the end the following:(c)(1)In this subsection—(A)the term covered lapse in appropriations means any lapse in appropriations that begins on or after December 22, 2018;(B)the term District of Columbia public employer means—(i)the District of Columbia Courts;(ii)the Public Defender Service for the District of Columbia; or(iii)the District of Columbia government;(C)the term employee includes an officer; and(D)the term excepted employee means an excepted employee or an employee performing emergency work, as such terms are defined by the Office of Personnel Management or the appropriate District of Columbia public employer, as applicable.(2)Each employee of the United States Government or of a District of Columbia public employer furloughed as a result of a covered lapse in appropriations shall be paid for the period of the lapse in appropriations, and each excepted employee who is required to perform work during a covered lapse in appropriations shall be paid for such work, at the employee's standard rate of pay, at the earliest date possible after the lapse in appropriations ends, regardless of scheduled pay dates.(3)During a covered lapse in appropriations, each excepted employee who is required to perform work shall be entitled to use leave under chapter 63 of title 5, or any other applicable law governing the use of leave by the excepted employee, for which compensation shall be paid at the earliest date possible after the lapse in appropriations ends, regardless of scheduled pay dates..Speaker of the House of RepresentativesVice President of the United States and President of the Senate